United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                      September 15, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                   No. 05-60745
                                 Summary Calendar


                         ELGAR DAVID FLORES-LINARES,

                                   Petitioner,

                                        versus

            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                   Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 663 642
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Elgar David Flores-Linares (Flores) petitions for review of an

order of the Board of Immigration Appeals (BIA) affirming the

decision of the immigration judge (IJ) to deny his applications for

asylum, withholding of removal, and relief under the Convention

Against Torture (CAT). Flores was smuggled from Guatemala into the

United   States    and    then    was    kidnaped   by   his   smugglers.        He

cooperated with law enforcement authorities after he was kidnaped

by providing testimony against the smugglers.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-60745
                                      -2-

      The IJ determined that Flores had not established that he had

a   well-founded     fear   of   persecution    on   account   of    his    race,

religion, nationality, membership in any particular social group,

or his political opinion.        The IJ also determined that Flores had

not established that the smugglers he testified against posed

a nationwide threat.        The IJ found that it would be reasonable for

Flores to relocate within Guatemala.           The BIA affirmed the result

of the IJ’s decision without opinion, thereby making the IJ’s

decision the final agency determination.              See 8 C.F.R.              §

1003.1(e)(4).

      Flores contends that the IJ erred in his finding that he could

avoid   future     persecution    by    relocating    to   another    part     of

Guatemala.    Flores notes that Guatemala is a small country, and he

argues that it would not be reasonable to expect him to relocate

because he is only 17 years of age.             He contends that his only

family members live in Guatemala City.

      Flores did not show past persecution and did not demonstrate

that the national government was the persecutor.            It was therefore

his burden to show that the persecution was not geographically

limited in such a way that relocation within his           country of origin

would be unreasonable.        See Lopez-Gomez v. Ashcroft, 263 F.3d 442,

444 (5th Cir. 2001).

      The   record   evidence     in   this   case   indicates   that      Flores

testified against a group of smugglers who were based in Mexico or

in the United States, rather than in Guatemala.            Flores has pointed
                                   No. 05-60745
                                        -3-

to no evidence indicating that this group poses a nationwide threat

in Guatemala.         The record also reflects that, aside from his

immediate     family,     Flores     has   close     relatives    in   Guatemala,

including aunts and uncles.

     In view of the above, the IJ’s determinations regarding

Flores’s ability to safely relocate within Guatemala are supported

by substantial evidence, and Flores has failed to meet his burden

to show that the evidence compels a conclusion contrary to that

reached by the IJ.       Accordingly, we will not disturb the denial of

asylum.   See Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005);

Mikhael v. INS, 115 F.3d 299, 304-06 (5th Cir. 1997).                  We do not

reach Flores’s argument that, as a member of the group of smuggled

Guatemalans who have provided testimony against their smugglers, he

is subject to persecution on account of his membership in a

particular social group.

     Flores     has     waived     any   issue     concerning    his   claim   for

withholding of removal and his claim for relief under the CAT by

failing to brief them.       See Rodriguez v. INS, 9 F.3d 408, 414 n.15

(5th Cir. 1993).

     Flores’s petition for review is DENIED.